Citation Nr: 0740451	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  06-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in November 1995 and February 2000 and not appealed; the 
February 2000 rating action was the last final denial as to 
that issue on any basis before the present attempt to reopen 
the claim.  

2.  The evidence received since the February 2000 decision is 
either duplicative or cumulative of evidence previously 
considered, or, if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 2000 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for New and Material Evidence/Service 
Connection

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claim for service connection for PTSD in November 
1995, on the basis that there was no confirmed diagnosis of 
PTSD.  He did not appeal.  The RO later affirmed the denial 
of service connection in February 2000 on the additional 
basis that the evidence reviewed did not establish that a 
stressful experience occurred.  Again, the veteran was 
notified and did not appeal.  The February 2000 rating action 
was the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.  See 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  See 
38 C.F.R. § 3.156(a) (2007).  However, that amendment is 
effective only for claims filed on or after August 29, 2001.  
The veteran's claim to reopen was filed in January 2001.  As 
a result, the amended regulatory provisions governing new and 
material evidence are not applicable to his claim to reopen.  
Consequently, the current appeal will be decided under the 
old version of section 3.156(a), as is outlined in the 
decision below. 

"New and material" evidence, is evidence not previously 
submitted, which is neither cumulative nor redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a) (2000). 

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the February 
2000 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection for PTSD requires medical evidence 
establishing (1) a diagnosis of the condition, (2) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and (3) 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f) (2007).

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

In February 2000, the RO's continued denial in this case was 
predicated upon the fact that the evidence of record did not 
show a diagnosis of PTSD based on verifiable stressors.  
Therefore, any "new" evidence would have to contain 
credible supporting information establishing that the 
veteran's claimed in-service stressors actually occurred and 
could substantiate the PTSD diagnosis.  

The record at that time included the veteran's claim for 
service connection, service records, post-service treatment 
records, and lay statements.  The veteran applied for VA 
benefits on the basis of his emotional problems and stress 
associated with his military service.  In his accompanying 
stressor statement, he reported serving as a bullet hole 
patcher and stated that he received a Purple Heart for a 
gunshot wound to the right knee, but that he refused the 
medal.  

The evidence shows an initial diagnosis of PTSD in September 
1996 from a VA psychiatrist who essentially related it to the 
veteran's experiences in service.  At that time the veteran 
reported that he was assigned to an Air Force unit in the 
Philippines in 1972 and was sent on temporary duty (TDY) 
status to Nakon Phanom in Thailand and also to Vietnam.  His 
mission was to fly in after a plane had been downed to 
salvage the wreckage and rescue any personnel.  He reported 
receiving superficial bullet wound to the leg and witnessing 
the remains of downed airmen who had been killed or mutilated 
by Vietcong.  

Service medical records (SMR) show the veteran was treated 
repeatedly for exotropia and ambyolpia of the left eye, which 
preexisted service.  He was also treated for laceration and 
fracture of the left second finger while working on a truck.  
Of some significance is the fact that the veteran was also 
evaluated for problems with bedwetting, weight loss, 
insomnia, depression and anxiety.  However, none of these 
symptoms were attributed to, or diagnosed, as PTSD.  Overall 
these records are entirely negative for complaints, findings 
or treatment of a gunshot and/or shrapnel wounds.  

In this case, the competent evidence does not show that the 
veteran engaged in combat with an enemy force.  While it is 
unquestioned that he served during the Vietnam War era, a 
review of service personnel records fails to show that he 
ever served in Vietnam.  His DD Form 214 shows he received no 
commendations or citations typically awarded primarily or 
exclusively for circumstances relating to combat or medals 
indicative of service in Vietnam.  His DD 214 shows 3 months 
of foreign and/or sea service but does not place him in 
Vietnam.

The remaining service records show the veteran received 
punishment on several occasions for misconduct during 
service, but there is no indication that the misconduct was 
in any way related to a psychiatric condition.  The veteran 
received a honorable discharge from service in 1974.  

Nevertheless, the veteran related that although his discharge 
papers do not reflect Vietnam service, he was frequently sent 
to Vietnam, specifically Da Nang, on temporary duty (TDY) 
between 1971 and 1974.  The service records do not reflect 
travel orders for assignment to Vietnam and attempts to 
corroborate his visits to Vietnam have been unsuccessful.  
Therefore, the available SMRs and personnel records are 
entirely silent with respect to any overseas or foreign 
service in Vietnam or treatment for gunshot wound/shrapnel 
injuries and do not support the veteran's account of his 
military service.

Evidence received since the February 2000 rating decision 
includes duplicates of select service records; treatment 
records dated from 2000 to 2004; lay evidence; and testimony 
from a July 2007 Travel Board hearing.  The treatment reports 
show a diagnosis of PTSD based on the veteran's report of 
stressors during service, to include his assertions of TDY in 
a combat zone.  The Board notes that similar diagnoses were 
of record prior to February 2000.  

Also of record are copies of correspondence from the veteran 
to his family while he was in service.  However, none of the 
correspondence mentions specific traumatic incidents or 
combat.  The veteran also submitted additional lay statements 
relating his involvement in the retrieval of salvageable 
aircraft and rescue of downed airmen.  He again noted that 
during these missions he witnessed the remains of downed 
airmen who had been killed and mutilated by the Vietcong.  He 
also reported that he received shrapnel wounds from a 
grenade.  

At his July 2007 Travel Board hearing, the veteran testified 
that he spent 2-1/2 years overseas at Clark Airforce base in 
the Philippines with several TDYs.  He testified that while 
stationed in the Philippines his primary duty was repairing 
aircraft damaged in combat and that at times the aircraft 
would come in with wounded soldiers and he helped unload 
them.  He testified that while in DaNang he suffered a 
shrapnel injury to the eye.  The veteran's sister provided 
additional supporting testimony on his behalf.  

As noted previously, the veteran's claim for service 
connection for PTSD was denied because there was no 
indication of a verified stressor to support a diagnosis of 
PTSD.  None of the new records received since February 2000 
provides such verification, and the veteran has not presented 
or referred to the existence of any evidence that supports 
his contentions.  In this case, the additional evidence 
submitted continues to show that no verified stressor exists 
to support a diagnosis of PTSD.  The veteran has not 
furnished any additional evidence which would serve to verify 
the accounts of his claimed stressors during military 
service.

This lack of evidence of stressor corroboration is fatal to 
his attempt to reopen his claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (there must be new and material evidence as 
to any aspect of the claim which was lacking at the time of 
the last final denial in order to reopen the claim).  Because 
all of the reported diagnoses of PTSD have been based upon 
the veteran's uncorroborated account of non combat stressors, 
any diagnosis of PTSD based upon those claimed stressors is 
of no probative value.  Instead the medical evidence 
indicates that his current psychiatric problems are not due 
to PTSD or related to service in any way.  Under these 
circumstances, the Board concludes that none of the evidence 
added to the claims file since February 2000 constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for PTSD, and the 2000 denial remains 
final.

To the extent that the veteran has offered lay statements and 
testimony in an attempt to establish that he has PTSD as a 
result of military service, the Board notes that such 
evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  Like the written 
statements, previously submitted, such evidence is not 
sufficient to reopen the claim because they contain 
contentions that are substantively identical to those made in 
connection with the prior denial.  Consequently, merely to 
reiterate these same allegations and arguments, when 
previously made, does not constitute new evidence.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In any event, as the veteran is not a medical expert, he is 
not qualified to express an opinion regarding medical 
causation, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the testimony, even if 
new, cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Likewise such history of the claimed stressors 
reiterated by a health care professional from the history of 
a layman is also not material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in April 2001 and December 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The Board finds that the contents 
of the above letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  

He was also provided opportunities to submit additional 
evidence.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The Board also finds that both letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for PTSD.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


